United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1113
                          ___________________________

                            Juan Carlos Jacinto-Vazquez,

                              lllllllllllllllllllllPetitioner,

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States,

                             lllllllllllllllllllllRespondent.
                                      ____________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                    ____________

                              Submitted: April 19, 2017
                                Filed: April 28, 2017
                                    [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Mexican citizen Juan Carlos Jacinto-Vazquez petitions for review of an order
of the Board of Immigration Appeals adopting the decision of an immigration judge


      1
       Jefferson B. Sessions, III is substituted for his predecessor pursuant to Federal
Rule of Appellate Procedure 43(c).
denying withholding of removal, and denying relief under the Convention Against
Torture (CAT).2 After careful consideration, we conclude substantial evidence
supports the denials. Jacinto-Vazquez failed to establish a clear probability that his
life or freedom would be threatened in Mexico because of his membership in a
particular social group, and failed to establish he was entitled to CAT relief. See De
Castro-Gutierrez v. Holder, 713 F.3d 375, 381-82 (8th Cir. 2013) (standard for
granting CAT relief); Davila-Mejia v. Mukasey, 531 F.3d 624, 627, 629 (8th Cir.
2008) (standard of review; withholding requirements).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      2
        The rulings determining that Jacinto-Vazquez had not timely filed his asylum
application or shown circumstances to excuse his untimeliness are not before us in this
petition for review.

                                         -2-